Citation Nr: 1606560	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased extraschedular rating for diabetes mellitus, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida, which denied an increased rating for diabetes mellitus.  Jurisdiction is with the Boston Regional Office.

The Veteran testified before the undersigned at a hearing in August 2011.  A transcript of the hearing has been associated with the claims file.

In February 2012, the Board remanded this matter for further development.

In August 2014, the Board denied entitlement to a rating in excess of 20 percent for diabetes mellitus.  In the decision, the Board also found that referral for extraschedular evaluation was not warranted.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Affairs (Court) which, in August 2015 vacated that portion of the Board's decision denying referral for extraschedular consideration and remanded the matter for further consideration by the Board.  

The Board's August 2014 decision also remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The issue has not yet been returned to the Board.  The Board is deferring consideration of that issue pending its return from the agency of original jurisdiction (AOJ)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In August 2015, the Court vacated that portion of the Board's August 2014 decision denying a referral for extraschedular consideration.  Specifically, the Court found that the Board failed to discuss whether the appellant's service-connected disabilities, when considered together, warranted referral for extraschedular consideration.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran asserts that his service-connected diabetic peripheral neuropathy impacts his ability to work and argues that the combined effects of his peripheral neuropathy and diabetes and other service-connected disorders could be greater than the sum of each individual disability's impact.  

Based on the foregoing, the Board finds that a remand is warranted.  In this regard the Board notes that the Veteran has been awarded a 100 percent scheduler rating for PTSD, effective July 31, 2015.  See Johnson (holding that a combined extraschedular rating is a gap filler between the schedular combined rating and a total rating).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the average earning capacity impairment resulting from diabetes mellitus; and from the combined effects of diabetes mellitus with PTSD, sensorineural hearing loss; and diabetic neuropathy of the upper and lower extremities (prior to July 31, 2015).  The examiner should provide reasons for the opinions.

2  Thereafter, forward the Veteran's claim to the Director of VA's Compensation and Pension Service, or the Under Secretary for Benefits, for adjudication of entitlement to an extraschedular rating for diabetes mellitus and for the combined effects of the service connected disabilities pursuant to 38 C.F.R. § 3.321(b); and Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

